BERDON, J.,
concurring in part and dissenting in part. This case involves issues which go to the perception of justice and the doing of justice in our courts, namely, the jurisdiction of a trial judge summarily to hold and punish a person for contempt of court. In other words, this case concerns the power of a trial judge summarily to punish for contempt when the victim of the alleged contemptuous conduct is the court “represented” by the trial judge, and that same trial judge serves the function of prosecutor, jury and sentencer. It is an awesome power to be invoked only when absolutely necessary for the administration of justice. Indeed, when the trial court exercises its powers of summary criminal contempt, several constitutional guarantees at the core of our democracy are compromised.
*604The United States Supreme Court has underscored that the power of summary contempt must be sparingly used for the sole purpose of controlling the contemnor who interferes with the administration of justice and not to protect the dignity of the court or the vanities of the trial judge. “Trial courts . . . must be on guard against confusing offenses to their sensibilities with obstruction to the administration of justice.” (Internal quotation marks omitted.) In re Little, 404 U.S. 553, 555, 92 S. Ct. 659, 30 L. Ed. 2d 708 (1972). As this court stated in In re Dodson, 214 Conn. 344, 354, 572 A.2d 328, cert. denied, 498 U.S. 896, 111 S. Ct. 247, 112 L. Ed. 2d 205 (1990), “[a] court of law is not the personal fiefdom of the individual who happens to be sitting at the bench.” (Internal quotation marks omitted.) Put simply, the black robe does not transform the judge from a public servant, charged with dispensing justice, into a despot.
I recognize that “[t]he power of [both summary and nonsummary] contempt which a judge must have and exercise in protecting the due and orderly administration of justice and in maintaining the authority and dignity of the court is most important and indispensable. But its exercise is a delicate one and care is needed to avoid arbitrary or oppressive conclusions.” (Internal quotation marks omitted.) Mayberry v. Pennsylvania, 400 U.S. 455, 464, 91 S. Ct. 499, 27 L. Ed. 2d 532 (1971).
The crime of summary contempt must not be confused with that of nonsummary contempt. Although both are criminal proceedings, the distinction is of vital importance because conduct that may be the subject of a nonsummary contempt proceeding may not give rise to a summary contempt proceeding. We tolerate the compromise of a contemnor’s constitutional rights in a summary contempt proceeding in order to allow trial courts to control the courtroom in furtherance of the administration of justice. Nonsummary contempt, *605prosecuted before a neutral and detached judge, is available to protect the dignity of the court or when the trial judge has become so embroiled in the controversy that due process requires that he or she be disqualified. The court in In re Dodson, supra, 214 Conn. 351, and in Justice Palmer’s opinion today, confuses the two types of contempt proceedings by relying on the following from Young v. United States ex rel. Vuitton et Fils S.A., 481 U.S. 787, 798,107 S. Ct. 2124, 95 L. Ed. 2d 740 (1987), and applying it to summary contempt: “The underlying concern that gave rise to the contempt power was not . . . merely the disruption of court proceedings. Rather, it was disobedience to the orders of the judiciary, regardless of whether such disobedience interfered with the conduct of trial. ” Young, however, did not involve summary contempt proceedings, but, rather, it was a nonsummary contempt trial wherein the petitioner was found guilty of criminal contempt by a jury.
I disagree with part IIA of Justice Palmer’s opinion, which holds that the record supports the trial judge’s first finding of contempt against Duane Banks, the plaintiff in error (plaintiff). I agree with the result reached in part II B and C of Justice Palmer’s opinion with respect to reversing the second and third findings of contempt,1 but I disagree with the reasoning he employed in reversing the second finding of contempt.
I
I begin my analysis with the standard of review for summary criminal contempt. In making that determination, summary contempt cannot be equated with the ordinary criminal prosecution based on a crime committed away from the courtroom, which is prosecuted by the state before a neutral and detached judge. Rather, *606it is the trial judge that is at the core of the entire contempt proceeding, and that is the same judge who determines whether to initiate the proceedings for contempt and, if so, the punishment for such contempt.
Relying on Jackson v. Bailey, 221 Conn. 498, 504, 605 A.2d 1350, cert. denied, 506 U.S. 875, 113 S. Ct. 216, 121 L. Ed. 2d 155 (1992), and McClain v. Robinson, 189 Conn. 663, 669, 457 A.2d 1072 (1983), Justice Palmer’s opinion rejects de novo review of the question of whether the conduct in this case constitutes the type of contemptuous behavior that can be the subject matter of a summary contempt proceeding. Rather, Justice Palmer concludes that our standard of review is that if “upon a careful review of the record, we conclude that the trial court reasonably could have found that the plaintiffs conduct was wilfully contumacious beyond a reasonable doubt,” then its finding that the conduct constitutes contempt must stand. In other words, the trial court must be upheld with respect to whether the conduct constitutes contempt in a summary proceeding if we conclude beyond a reasonable doubt that the trial court reasonably could have found that the conduct was contemptuous. I am not quite certain what this standard of review means.2 It does, however, sound suspiciously close to an abuse of discretion or deferential standard, which, in practice, Justice Palmer applies in this case.3 Nevertheless, in my view, when reviewing a conviction for summary contempt it is required that we determine, on a de novo basis, whether the conduct *607was contemptuous and whether it was the proper subject of a summary proceeding.4
Justice Palmer’s reliance on Jackson and McClain for his deference review is misplaced. Jackson referred to the “ ‘considerable discretion in dealing with contemptuous conduct’ ” and not with the determination of whether the speech constituted contempt. Jackson v. Bailey, supra, 221 Conn. 504. Likewise, in McClain, the court made reference to the same discretion. McClain v. Robinson, supra, 189 Conn. 669. In other words, in neither Jackson nor McClain did this court ever defer to the trial judge’s determination of whether the conduct reached the level of contemptuous behavior.
In Jackson v. Bailey, supra, 221 Conn. 500, however, this court indicated that when a contemnor seeks appellate review the inquiry is grounded in three considerations,5 one of which is “whether the designated conduct *608is legally susceptible of constituting a contempt.”6 We recognized this in both In re Dodson, supra, 214 Conn. 346, and McClain v. Robinson, supra, 189 Conn. 667. In my view, this unmistakably means that we must determine, as a matter of law, whether we, as judges of an appellate tribunal, find the conduct to be contemptuous. Indeed, in Goodhart v. State, 84 Conn. 60, 63-64, 78 A. 853 (1911), this court held that it must determine “ ‘as a matter of law’ ” whether the conduct constituted contempt.
Because summary contempt implicates a contemnor’s due process rights, federal constitutional law becomes very relevant. In my view, United States Supreme Court decisions clearly point in the direction of de novo review to determine whether the conduct in question, as a matter of law, can constitute contempt. See, e.g., Codispoti v. Pennsylvania, 418 U.S. 506, 517, 94 S. Ct. 2687, 41 L. Ed. 2d 912 (1974) (“[s]ummary convictions during trial that are unwarranted by the facts will not be invulnerable to appellate review” [emphasis added]), citing Sacher v. United States, 343 U.S. 1, 9, 72 S. Ct. 451, 96 L. Ed. 717 (1952). “When constitutional rights turn on the resolution of a factual dispute we are duty bound to make an independent examination of the evidence in the record.” (Internal quotation marks omitted.) Codispoti v. Pennsylvania, supra, 517 n.6. In my opinion, the case of In re Little, supra, 404 U.S. 553, makes it clear that on appeal there must be a de novo review of the conduct to determine whether it constituted contempt. In that case, the defendant, while he was representing himself, made comments in his closing argument that the trial judge was biased, had prejudged the case, and that he, the defendant, was a political prisoner. Id., 554. The trial *609judge found him in criminal contempt because the comments “reflected on the integrity of the Court and tended to subvert and prevent justice.” (Internal quotation marks omitted.) Id., 554-55. In overturning this state summary criminal contempt conviction, the United States Supreme Court held, as a matter of law, that “in the context of [that] case [the] petitioner’s statements did not constitute criminal contempt.” Id., 555. In other words, its review was de novo.
In Eaton v. Tulsa, 415 U.S. 697, 698, 94 S. Ct. 1228, 39 L. Ed. 2d 693 (1974), the Supreme Court overturned a state criminal contempt conviction and held, as a matter of law, that the “single isolated usage of street vernacular, not directed at the judge or any officer of the court, cannot constitutionally support the conviction of criminal contempt.” The expletive of “chicken shit” was made by the alleged contemnor while he was testifying in response to a question on cross-examination and it was “a characterization of the person whom [the contemnor] believed assaulted him.” Id., 700 (Powell, J., concurring). The Supreme Court, exercising what amounted to de novo review, reversed the conviction and indicated that in order for the conduct to support a contempt conviction it must “constitute an imminent, not merely a likely, threat to the administration of justice.” Id., 698.
As the Supreme Court noted in Harris v. United States, 382 U.S. 162, 164, 86 S. Ct. 352, 15 L. Ed. 2d 240 (1965), summary criminal contempt adjudication is “reserved for exceptional circumstances . . . such as acts threatening the judge or disrupting a hearing or obstructing court proceedings. . . . We reach that conclusion in light of the concern long demonstrated by both Congress and this Court over the possible abuse of the contempt power . . . .” (Citations omitted; emphasis added; internal quotation marks omitted.) Indeed, in Harris, in the context of a witness refusing *610to answer questions before a grand jury, the Supreme Court reversed a district court judge’s summary criminal contempt conviction on the ground that “[i]n the instant case, the dignity of the court was not being affronted: no disturbance had to be quelled; no insolent tactics had to be stopped.” Id., 165. The court remanded the case for a nonsummary contempt adjudication in order to afford the witness the procedural safeguards present in a criminal case — i.e., notice and opportunity to be heard, the possible right to a jury trial, and the possible disqualification of the judge who cited the witness for contempt. Id., 165-67.
I also believe a de novo review is required for two other reasons. First, the nature of summary contempt requires this searching review. Because we compromise due process and other constitutional protections by allowing this summary criminal proceeding to be utilized, and so much power is invested in the trial judge, our review of whether the facts of the case constitute contemptuous behavior requires the more exacting de novo review. “[T]he absence of procedural safeguards at the adjudicatory phase makes appellate review the most important safeguard against abuses of the summary contempt power.” R. Kuhns, “The Summary Contempt Power: A Critique and a New Perspective,” 88 Yale L.J. 39, 119 (1978).
Second, de novo review is required, as the plaintiff argues, in order to produce “a unitary measure from which the judges will then be able to know where to draw the lines [with respect to] contemptuous behavior or conduct.” This “[independent review is . . . necessary if appellate courts are to maintain control of, and to clarify the legal principles” involved in contempt cases. Cf. Ornelas v. United States, U.S. , 116 S. Ct. 1657, 1662-63, 134 L. Ed. 2d 911 (1996) (holding that “as a general matter determinations of reasonable suspicion and probable cause should be reviewed de *611novo on appeal”); see also State v. Geisler, 222 Conn. 672, 694, 610 A.2d 1225 (1992) (holding that in reviewing trial court’s ruling on motion to suppress, historical facts found by trial court will not be disturbed unless clearly erroneous, but trial court’s legal conclusion will be reviewed de novo). In my view, and as the plaintiff argues, the reasoning in cases such as Ornelas and Geisler apply equally to an appellate court’s review of a trial judge’s contempt finding. In other words, we must review the trial court’s finding of contempt as a legal conclusion, and we must review that conclusion de novo. In Ornelas v. United States, supra, 1662, the court was concerned that “[a] policy of sweeping deference would permit, [i]n the absence of any significant difference in the facts, the Fourth Amendment’s incidence [to] tur[n] on whether different trial judges draw general conclusions that the facts are sufficient or insufficient to constitute probable cause. . . . Such varied results would be inconsistent with the idea of a unitary system of law.” (Citation omitted; internal quotation marks omitted.) I share these concerns in the present case as applied to summary contempt adjudication.
In summary contempt, no procedural safeguards are present because of the nature of the proceeding, and that should beckon us to make a searching inquiiy upon reviewing the findings of contempt. Because a trial judge has wide discretion to invoke his or her summary contempt power under Connecticut law, instead of choosing nonsummary adjudication that affords the contemnor the same procedural safeguards as in any other criminal case, this court’s review of the contempt findings must have more bite than a deferential standard of review.
II
Nevertheless, under any standard of review — abuse of discretion, de novo, or something in between — the *612record does not support a finding for the first contempt. In this matter, we have a complete record of what occurred before the trial judge. Not only do we have the transcript of the colloquy between the plaintiff and the trial judge, which led to the contempt findings, we also have the audiotape of the official court monitor, which was also made part of the record. Unfortunately, I am unable to broadcast the audiotape through this concurring and dissenting opinion, however, listening to it is revealing. The plaintiff addressed the trial judge in normal and polite tones throughout the proceeding. The only person whose voice was elevated, which clearly demonstrated a sense of anger, was the trial judge.
A brief summary of the facts is necessary to put the plaintiffs appeal in the context of the situation that occurred at the trial court. On May 2, 1995, the plaintiff was charged with several robbery and assault related charges. Because he could not post bail that was set at $500,000, he was incarcerated pending his trial. On June 7,1995, the trial court reduced his bail to $300,000, but the plaintiff was also unable to satisfy the reduced bail. Judge Espinosa presided over this motion and she is the trial judge embroiled in the present controversy before this court. Subsequently, the plaintiff filed another motion for bail reduction, which was denied on July 26, 1995 by a different trial judge.
On November 17, 1995, the plaintiff filed another motion for bail reduction, which was heard by Judge Espinosa. The plaintiffs attorney argued in support of the bail reduction motion, claiming that, inter alia, the plaintiff had been incarcerated for approximately seven months, that his family could post a $35,000 bond, that he was able to return to the residence where he had been living with his girlfriend, and that he would wear an electronic monitor. The state opposed the motion and represented to the judge that the plaintiff had a *613prior conviction for escape, two prior convictions for failure to appear, and that he had violated probation twice. The state also argued that the plaintiff had given a written confession with respect to his involvement in the robbery. The plaintiffs attorney countered that the plaintiff planned to contest the legality of the alleged confession in the future, that the state’s records were inaccurate insofar as they indicated that the plaintiff had two failure to appear convictions, and that the plaintiffs other previously proposed conditions for reduction in bail would ensure his later appearance in court. The trial judge summarily denied the plaintiffs motion.
In an attempt to explain the inaccuracy in the state’s records with respect to a prior conviction for failure to appear, and to explain that he had not confessed to the crimes with which he was presently charged, the following colloquy between the trial judge and the plaintiff preceded the first finding of contempt:
“The [Plaintiff]: I don’t get a chance to speak?
“The Court: I would recommend that you talk to your lawyer because anything you say can and will be used against you.
“The [Plaintiff]: I’m well aware of that, Your Honor.
“The Court: All right, what would you like to say?
“The [Plaintiff]: I would like to say first of all that the last failure to appear conviction from 1989, I was incarcerated and that had been—
“The Court: But you pled guilty to it anyway?
“The [Plaintiff]: No, that had been clarified so that shouldn’t even be on the record for one. And the last valid failure to appear that I had is over ten years old in which case also I know that’s not an issue here, it’s just that it does exist. However, I am a different person *614from then, because everybody does change. And as far as a flight risk, that’s nonsense because like my counselor’s already asked and before the court I would be willing to post a bond, I would be on a monitor, there would be a sufficient amount of real estate put up, so—
“The Court: Mr. Banks, if you’re just going to repeat what your lawyer said I heard her—
“The [Plaintiff]: Yeah.
“The Court: I considered her arguments and I denied it.
“The [Plaintiff]: All right, well—
“The Court: So if you have anything new to say I’ll listen but I don’t want—
“The [Plaintiff]: All right.
“The Court: — to hear her arguments rehashed.
“The [Plaintiff]: Well let me just go here then, isn’t the purpose of bond only to ensure the — that I show up for court?
“The Court: That’s correct.
“The [Plaintiff]: But I’m just a regular individual from the north end, I’m not a professional athlete or anything. Three hundred thousand dollars is ridiculous, you might as well say that don’t give me a bond at all because you know, he knows and everybody else knows that I can’t make a bond like that, therefore—
“The Court: Well, the court—
“The [Plaintiff]: You’re not even giving me the opportunity to post a bond—
“The Court: I’ve heard enough. Do not say one more word. The court has considered all of the circumstances and has ruled.
*615“The [Plaintiff]: All right and I just would like—
“The Court: That’s all.
“The [Plaintiff]: — it to be on the record that I never—
“The Court: I don’t want to hear anything else.
“The [Plaintiff]: — did confess to any crime.
“The Court: I don’t want to hear anything else.
“The [Plaintiff]: I never confessed to any crime—
“The Court: Be quiet—
“The [Plaintiff]: And I’m not making no changes—
“The Court: — or I’m going to hold you in contempt.
“The [Plaintiff]: — in my statement, either.
“The Court: Come back here.
“The [Plaintiff]: What?
“The Court: I want you to show cause why you should not be held in contempt for speaking after I told you not to. What’s your explanation?
“The [Plaintiff]: Because I’ve been incarcerated for eight months listening to him—
“The Court: I don’t care.
“The [Plaintiff]: — and other people—
“The Court: I don’t care. That doesn’t give you the right to come in here and—
“The [Plaintiff]: — making—
“The Court: — think that you’re going to take over this courtroom.
“The [Plaintiff]: I’m not trying to take over, but I been quiet so long, I feel like I need to be heard.
“The Court: I want you to be quiet.
*616“The [Plaintiff]: I need to be heard.
“The Court: I want you to be quiet.
“The [Plaintiff]: I need to be heard. I’m tired of—
“The Court: The court finds that you have violated the court’s order to stop talking when you were ordered to. That you have demonstrated a flagrant disrespect for this court and the court is going to hold you in contempt. You are hereby sentenced to three months. That’s all.”
In the colloquy between the trial judge and the plaintiff, the plaintiff was attempting to persuade the trial judge to reduce his appearance bond. This included the plaintiffs attempt to explain to the trial judge that setting an appearance bond in the amount of $300,000 was, for a person in his position, like setting no bond at ah. From that point on in the colloquy, it appears that the trial judge became irritated with the plaintiff. The plaintiff, apparently walking away from the bench because the hearing had concluded, stated, with reference to his denial that he confessed to the crime: “And I’m not making no changes ... in my statement, either.” That statement was overlapped by the trial judge’s admonishment to the plaintiff to “[b]e quiet. . . or I’m going to hold you in contempt.” At that point, the trial judge then asked the plaintiff to show cause why he should not be held in contempt of court. The remainder of the colloquy, with respect to the first alleged contempt, was in response to the show cause order, and cannot be the foundation for the finding of contempt.
The foregoing does not constitute contemptuous behavior — that is, the plaintiffs statement as he was walking away from the bench that he was “not making no changes ... in [his] statement, either.” Indeed, in the entire colloquy, the plaintiffs words were not words *617of contempt. In response to the plaintiffs request to speak, which was presented in the form of the question “I don’t get a chance to speak?”, he was invited to do so by the trial judge as evidenced by the judge’s statement, “[a]ll right, what would you like to say?” Unboisterously, the plaintiff attempted to explain his predicament. Although he spoke after the judge had stated that she had “heard enough” and told the plaintiff to “not say one more word,” what followed did not constitute contemptuous conduct. The plaintiffs statement in totality from that point to the time he was ordered to show cause why he should not be held in contempt was as follows: “All right and I just would like ... it to be on the record that I never . . . did confess to any crime. ... I never confessed to any crime . . . and I’m not making no changes ... in my statement, either.” That is not contempt. The trial court made no finding that the plaintiffs words constituted an imminent threat to the administration of justice and Justice Palmer is unable to point to anything in the record to support such a finding.7
*618In In re Little, supra, 404 U.S. 553, like in this case, the words of the contemnor were not uttered in a boisterous tone nor was there any finding that they disrupted the court proceedings. The court in that case, holding that there was no criminal contempt, stated as follows: “There is no indication, and the [s]tate does not argue, that petitioner’s statements were uttered in a boisterous *619tone or in any [way] actually disrupted the court proceeding.” Id., 555. The United States Supreme Court carefully indicated that “[t]he vehemence of the language used is not alone the measure of the power to punish for contempt. The fires which it kindles must constitute an imminent, not merely a likely, threat to the administration of justice. The danger must not be remote or even probable; it must immediately imperil .... Judges are supposed to be men [and women] of fortitude, able to thrive in a hardy climate. . . . Trial courts . . . must be on guard against confusing offenses to their sensibilities with obstruction to the administration of justice.” (Citation omitted; internal quotation marks omitted.) Id.; see also Holt v. Virginia, 381 U.S. 131, 136, 85 S. Ct. 1375, 14 L. Ed. 2d 290 (1965) (in finding that contemnor’s conduct did not constitute contempt, court stated that “[i]t is not charged that the petitioners here disobeyed any valid court order, talked loudly, acted boisterously, or attempted to prevent the judge or any other officer of the court from carrying on his court duties”); In re Dodson, supra, 214 Conn. 353-54 (“A judge . . . should conduct himself [or herself] at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary. . . . The trial judge should be the exemplar of dignity and impartiality. . . . [Judges] must be on guard against confusing offenses to their sensitivities with the obstruction of justice.” [Citations omitted; internal quotation marks omitted.]).8
*620Furthermore, in the present case, the plaintiffs clear emotional involvement in the outcome of his bail reduction hearing should have caused the trial judge to give the plaintiff wider latitude in his statement, a statement that the trial judge gave him permission to make. See In re Little, supra, 409 U.S. 555 (pro se defendant was “clearly entitled to as much latitude in conducting his defense as ... is enjoyed by counsel vigorously espousing a client’s cause”); 1 A.B.A., Standards for Criminal Justice (2d Ed. 1980) c. 6, standard 6-3.9, p. 6.47, commentary (“Although a pro se defendant cannot be held to the same standards of decorum or competence expected of a member of the bar, such a defendant’s activities should not be immune from the court’s control. The sanctions of removal or contempt, on the other hand, will usually be inappropriate, since the misconduct of a pro se defendant will frequently be a blend of ignorance, emotional involvement, and a mounting recognition of the inadequacy of the defense.”).
Ill
Even if the words of the plaintiff could be considered contemptuous, the state has failed to demonstrate that the plaintiff had the necessary intent. See In re Dodson, supra, 214 Conn. 359 (“[t]o be held in criminal contempt, a contemnor must have the requisite intent; the conduct must be willful”). I agree, of course, with the portion of Justice Palmer’s opinion that provides that intent can be proven by inference. Justice Palmer’s opinion, *621however, fails to cite to facts or circumstances in which such an inference of intent can be drawn. The reason for that failure is simply that there are no facts or circumstances upon which a reasonable inference could be drawn. The plaintiff was merely attempting, in an unboisterous manner — indeed, in a polite fashion — to set the record straight, as he saw it, in order to obtain his freedom by having his appearance bond reduced.
IV
Finally, the trial judge should have disqualified herself because of her personal embroilment in the matter. “While personal embroilment is a more likely reaction when the contemnor has mounted a personal attack on the judge, it may also be found in the character of the judge’s response, if the judge has become visibly involved in a running controversy with the contemnor. ... In making this ultimate judgment, the inquiry must be not only whether there was actual bias on [the trial judge’s] part, but also whether there was such a likelihood of bias or an appearance of bias that the judge was unable to hold the balance between vindicating the interests of the court and the interests of the accused.” (Citation omitted; internal quotation marks omitted.) Jackson v. Bailey, supra, 221 Conn. 516. In Naunchek v. Naunchek, 191 Conn. 110, 116-17, 463 A.2d 603 (1983), this court stated: “In our interpretation of our contempt statutes, we must . . . take account of constitutional principles of due process that affect the adjudication of contempt. Mayberry v. Pennsylvania, [supra, 400 U.S. 465-66] held . . . that the fair administration of justice disqualifies a judge from sitting in judgment on a contempt charge if he [or she] has become so personally embroiled with a contemnor that it is unlikely for him [or her] ‘to maintain that calm detachment necessary for fair adjudication.’ Id., 465. We are mindful of the oft-quoted statement of Justice Robert Jackson in Sacher *622v. United States, [supra, 343 U.S. 8], that ‘[s]ummary punishment always, and rightly, is regarded with disfavor and, if imposed in passion or pettiness, brings discredit to a court as certainly as the conduct it penalizes.’ ”
The embroilment in the present case is clearly demonstrated by the tone of the trial judge’s voice and by her interruption of the plaintiff, when she stated: “I’ve heard enough. Do not say one more word.” More importantly, after the trial judge had made three successive findings of contempt and imposed sentences totaling nine months, she attempted to entice the plaintiff to engage in further conduct that could have led to additional findings of contempt. In response to the plaintiffs comment that “this ain’t no courtroom,” the following colloquy occurred:
“The Court: Come back. You want to keep doing this until you add up the time?
“The [Plaintiff]: This will be the only conviction you get of me.
“The Court: Do you want to add more time? We can do this all day and you’ll be in jail longer than you will on the other charge. Shall we do it again?”9 (Emphasis added.)
*623This clearly shows that the trial judge was personally embroiled in the controversy and for that reason, as well as the reasons previously noted, the adjudications of contempt cannot stand.
Accordingly, I agree with Justice Palmer’s opinion that there must be a reversal of the second and third findings of contempt, however, I disagree that the first finding of contempt should be affirmed.

 I also agree with part I of Justice Palmer’s opinion, which holds that the two week limitation period contained in General Statutes § 52-273 does not implicate the subject matter jurisdiction of this court.


 I am also not quite certain what Justice Palmer means when he states in his opinion that we must determine whether the contemnor’s conduct “was wilfully contumacious beyond a reasonable doubt.” I agree that the conduct that the state claims constituted the contempt must be proven beyond a reasonable doubt. But how does this court determine the standard that was employed by the trial court?


 For example, in discussing the standard of review, Justice Palmer writes that “it is not our function ... to second guess the considered judgment of the trial court . . . .”


 We must not confuse this de novo standard of review for determining whether the conduct constitutes contempt with the standard that should be applied to the findings of historical fact upon which the contempt is predicated. The standard of review for the historical facts is whether those findings of the trial court are clearly erroneous. So, for example, if the contemnor’s conduct is based upon the physical movement of the contemnor’s body in defiance, then the trial court’s finding that the body movement was made must stand unless clearly erroneous. On the other hand, whether the contemnor’s body movement constitutes contemptuous conduct is a legal question to be determined de novo by an appellate level court. Of course, the historical facts in the present case, found in the transcript and the audiotape, are not in dispute.


 “In a review of summary criminal contempt, the inquiry is limited to a determination of the jurisdiction of the court below. Tyler v. Hamersley, 44 Conn. 393, 413 (1877). Subsumed in this inquiry are three questions, namely, (1) whether the designated conduct is legally susceptible of constituting a contempt; Goodhart v. State, [84 Conn. 60, 63, 78 A. 853 (1911)]; (2) whether the punishment imposed was authorized by law; State v. Jackson, 147 Conn. 167, 169, 158 A.2d 166 (1960); and (3) whether the judicial authority was qualified to conduct the hearing. Mayberry v. Pennsylvania, [supra, 400 U.S. 465-66].” (Internal quotation marks omitted.) Jackson v. Bailey, supra, 221 Conn. 500-501.


 To be “susceptible” in this context simply means “capable” of constituting contempt. See Black’s Law Dictionary (6th Ed. 1990) (susceptible defined as “capable”).


 Although I agree with Justice Palmer that the second and third findings of contempt must be reversed, I disagree with the reasoning he employed in part II B of his opinion with respect to the second finding of contempt. In my view, the conduct upon which the second contempt was predicated is not contemptuous under any standard of review. The following colloquy begins with the first finding of contempt and is followed by the second and third findings of contempt.
“The Court: The court finds that you have violated the court’s order to stop talking when you were ordered to. That you have demonstrated a flagrant disrespect for this court and the court is going to hold you in contempt. You are hereby sentenced to three months. That’s all.
“The [Plaintiff]: The court’s disrespecting me.
“The Court: All right, come back here again. What was that?
“The [Plaintiff]: I said I feel like I been disrespected.
“The Court: Now you have disrespected the court again. Now I want you to show cause why you should not be held in contempt for more time.
“The [Plaintiff]: Because don’t I have the right to speak?
“The Court: No, not when I tell you not to.
“The [Plaintiff]: I would—
“The Court: Do you want to apologize?
*618“The [Plaintiff]: Yeah, I’ll apologize.
“The Court: All right—
“The [Plaintiff]: But after that can I still speak?
“The Court: No. I’ve heard enough—
“[Plaintiffs Counsel]: Let’s go . . . (inaudible) okay?
“The Court: That’s it.
“[Plaintiffs Counsel]: (inaudible) Okay?
“The [Plaintiff]: Yeah, okay.
“The Court: No, come back here. You’re a wise guy—
“The [Plaintiff]: I was talking to her.
“The Court: You’re disrespectful. Three more months. That’s it.
“The [Plaintiff]: Uh hum, yup.
“The Court: You want more?
“The [Plaintiff]: Do whatever you like.
“The Court: Come back. The court finds that you have been disrespectful again, repeatedly. Three more months. That’s all.”
With respect to the second contempt finding, Justice Palmer’s opinion states that “[b]ecause the plaintiff had been warned repeatedly to refrain from making any further comments, we have little doubt that, if the trial court had not asked for and accepted the plaintiffs apology, it would have been warranted in finding the plaintiff in contempt a second time for stating, ‘[t]he court’s disrespecting me.’ ” I find it hard to believe that those words can amount to contempt. Prior to the colloquy set forth in this footnote, and as already quoted in this opinion, the plaintiff was pleading with the trial court to allow him to be heard.
I also disagree with the reasoning employed by Judge Dupont in her concurring and dissenting opinion in which she indicates that the third finding of contempt should be upheld. I find it hard to accept that the plaintiffs statements “[u]h hum, yup” or “[d]o whatever you like” can constitute contempt. Furthermore, in response to a direct question asked by the trial judge, namely, “[y]ou want more?”, the plaintiff answered “[d]o whatever you like.” Contrary to Judge Dupont’s assertion, this answer to the direct question posed by the trial judge cannot be contemptuous. In addition, and also contrary to Judge Dupont’s assertion, the statement by the plaintiff that “this ain’t no courtroom” made after he had been found in contempt for the third time cannot be, and was not, the basis for the third contempt. See footnote 9 of this opinion. So, that would leave the statement “[u]h hum, yup” as the basis of the third finding of contempt.


 In her concurring and dissenting opinion, Judge Dupont states that '‘this case is similar to Jackson . . . .” The conduct in the present case is not even within the same realm as the flagrant conduct and speech in Jackson v. Bailey, supra, 221 Conn. 498, and listening to the audiotape, or even just reading the colloquy, makes that abundantly clear.
The only similarity between the two cases is that the trial judges in each case imposed three successive judgments of contempt. The first finding of contempt in Jackson was predicated on a statement by the contemnor made after the trial judge had him returned to the courtroom as a result of his boisterous conduct when he previously left the courtroom. The trial judge *620had the contemnor brought back in order to remind him that he was in a courtroom. The contemnor stated: “I wouldn’t give a fuck about your courtroom. I would just like to — ” Jackson v. Bailey, supra, 221 Conn. 501 n.2. The second finding of contempt in Jackson was based upon the following statement to the trial judge in response to the contemnor receiving ninety days for the first finding of contempt: “Suck my dick for giving me another ninety days.” Id., 501-502 n.2. The third finding of contempt in Jackson was based upon the following statement by the contemnor to the trial judge in response to his receiving six months for the second finding of contempt: “Fuck your mother with a stick.” Id.


 The entire colloquy regarding the occurrences after the trial judge’s third finding of contempt was as follows:
“The [Plaintiff]: This — this ain’t no courtroom.
“The Court: Come back. You want to keep doing this until you add up the time?
“The [Plaintiff]: This will be the only conviction you get of me.
“The Court: Do you want to add more time? We can do this all day and you’ll be in jail longer than you will on the other charge. Shall we do it again?
“The [Plaintiff]: Are you comfortable now? You’ve given me about three (inaudible)—
“The Court: How much are we up to now, [Edward Narus, Assistant State’s Attorney]?
“Mr. Narus: Nine months, Your Honor.
“The Court: Nine months? That’s right, because this court will not tolerate disrespect. When I say do not talk, you do not talk. Now I gave you the *623courtesy of talking, which I don’t to all defendants, and you were disrespectful. You continue to be disrespectful because you do not stop talking as you walk out of the courtroom. You continue to make disrespectful comments to the court. And as long as you continue to do that, the court will find you in contempt, do you understand that, sir? Do you understand that? I guess you don’t understand that. So by your silence you’re indicating that you are still being disrespectful because you will not answer the court’s questions. Is that correct?
“The [Plaintiff]: Do you want me to talk or not?
“The Court: I want you to answer my question.
“The [Plaintiff]: Yeah, I understand that.
“The Court: All right. That’s it.”
The court then called the next case.